PER CURIAM.
This appeal is by the State of Florida from an order of the trial court dismissing a second degree murder charge against the appellee. The basis for the charge was the killing of a person who was involved with the appellee in a robbery. The statute involved is Section 782.04, Florida Statutes (1975), providing as follows:
“When a person is killed in the perpetration of, or in the attempt to perpetrate, any arson, involuntary sexual battery, robbery, burglary, kidnapping, aircraft piracy, or unlawful throwing, placing, or discharging of a destructive device or bomb by a person other than the person engaged in the perpetration of or in the attempt to perpetrate such felony, the person perpetrating or attempting to perpetrate such felony shall be guilty of murder in the second degree, which constitutes a felony of the first degree, punishable by imprisonment for a term of years not exceeding life or as provided in s. 775.082, s. 775.083, or s. 775.084.”
On motion of the appellant, to which the appellee had no objection, this court entered an order cancelling oral argument and staying further proceedings in the appeal pending the decision by the Supreme Court of Florida in the case of Mikenas v. State, in which the question involved here was being presented in the Supreme Court. This court has now been advised by written report made by the State that the Supreme Court has decided Mikenas v. State, 367 So.2d 606 (1978). An examination of that decision reveals that the appeal before this court has merit, and that the dismissal order which is appealed from was error.
Accordingly, oral argument is dispensed with, and the order or judgment appealed from is reversed on authority of Mikenas v. State, supra, and the cause is remanded for further proceedings.